943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard GOOD, Defendant-Appellant.
No. 90-5740.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Richard C. Erwin, Chief District Judge.  (CR-90-57-G)
Susan Hayes, Greensboro, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, David B. Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Richard Good appeals his convictions under 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c).   His attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), stating that, in her view, there are no meritorious issues for appeal.   Good has been notified of his right to file a supplemental brief, but has not filed such a brief with this Court.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.   Accordingly, we affirm the judgment of conviction and the sentence imposed.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A), this Court requires that counsel inform her client, in writing, of his right to petition the Supreme Court for further review.   If requested by her client to do so, counsel should prepare a timely petition for a writ of certiorari.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


5
AFFIRMED.